                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                       MatzMets32UNITED STATES DISTRICT COURT                         February 06, 2020
                            SOUTHERN DISTRICT OF TEXAS                                David J. Bradley, Clerk
                                  HOUSTON DIVISION

ANTHONY LOIS COLEMAN; aka                       §
HARRISON,                                       §
                                                §
        Petitioners,                            §
VS.                                             §   CIVIL ACTION NO. 4:11-CV-1187
                                                §
LORIE DAVIS,                                    §
                                                §
        Respondent.                             §

                               MEMORANDUM AND ORDER

       On February 29, 2012, this Court granted the respondent’s motion for summary judgment

and denied Anthony Lois Coleman’s petition for a writ of habeas corpus. See Doc. # 18. The

Fifth Circuit denied Coleman a certificate of appealability, Coleman v. Thaler, No. 12-20206 (5th

Cir. Oct. 7, 2012), and the Supreme Court denied Coleman’s petition for a writ of certiorari,

Coleman v. Thaler, 568 U.S. 866 (2012). On September 17, 2013, Coleman filed a motion for

relief from the judgment. On July 25, 2014, this Court denied Coleman’s motion. On August 4,

2014, Coleman filed a motion for rehearing, which the Court denied on August 7, 2014. On

January 30, 2020, Coleman filed a motion to reopen the case. The Court construes this as a

motion for relief from the judgment.

       Rule 60(b) allows a losing party to seek relief from judgment under a limited set of

circumstances including fraud, mistake, and newly discovered evidence. Coleman cites a 2018

Supreme Court decision, Wilson v. Sellers, 138 S.Ct. 1188 (2018), to argue that this Court

applied the wrong standard in rejecting his claims for relief. Wilson addresses the requirement

that a federal habeas court “look through” an unexplained state court decision to the last

reasoned state court decision in the case when determining if the state court decision involved an




1/2
unreasonable application of federal law or was based on an unreasonable determination of fact.

This Court’s opinion in this case did not rest on any such finding or conclusion. Rather this

Court found that one of Coleman’s claims was not cognizable, and that his other claims failed to

identify a constitutional violation based on the trial record and controlling law. Thus, Wilson has

no bearing on this case, and Coleman fails to state a basis for relief.        Accordingly, it is

ORDERED that Coleman’s motion to reopen the case (Doc. # 38) is DENIED. No certificate of

appealability shall issue.

       It is so ORDERED.

       SIGNED on this 6th day of February, 2020.


                                                 ___________________________________
                                                 Kenneth M. Hoyt
                                                 United States District Judge




2/2
